Citation Nr: 0100703	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability including loss of bladder control and 
neurologic impairment of the feet and genital area resulting 
from spinal anesthesia administered during cystoscopic 
procedures at a VA medical facility in June 1995.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1950 to March 
1955 and May 1956 to October 1970.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1998 rating decision by the No. Little Rock, 
Arkansas, Regional Office (RO), which denied benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
including loss of bladder control and neurologic impairment 
of the feet and genital area resulting from spinal anesthesia 
administered during cystoscopic procedures at a VA medical 
facility in June 1995.  

In November 2000, a "Travel Board" hearing was held before 
the undersigned Board Member.  A transcript of that hearing 
is on file.  Consequently, the Board construes the appellate 
issue as that delineated on the title page of this decision, 
and will proceed accordingly.  


REMAND

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) (codified at 38 U.S.C.A. § 1151 (West Supp. 
2000)), are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).  


The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...and 
such injury or aggravation results in additional 
disability to...such veteran, disability...compensation 
under this chapter...shall be awarded in the same 
manner as if such disability, aggravation,...were 
service-connected.

38 U.S.C.A. § 1151 (West 1991).  

During the pendency of this appeal, there was a change in the 
law concerning development of the appellant's claim and the 
VA's duty to assist in that development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  The 
Board has reviewed appellant's appeal mindful of that new 
law, and concludes that there are reasons to remand the case.  

Appellant contends, in essence, that after an attempted June 
1995 cystoscopy at a Fayetteville, Arkansas, VA clinic proved 
unsuccessful, he underwent another cystoscopic procedure 
under anesthesia at a Little Rock, VA Medical Center later 
that month; and that as a result of the spinal anesthesia 
administered, the claimed disabilities resulted.  Initial 
review of the evidentiary record indicates that the RO has 
not adequately sought all of the pertinent medical records in 
this case.  For example, although the June 1995 Little Rock, 
VA Medical Center hospitalization discharge summary refers to 
a past surgical history of cystoscopy under anesthesia with 
multiple visual incisional urethroscopic (VIU) procedures in 
the past and a past medical history of insulin-dependent 
diabetes mellitus and long-standing urethral stricture 
disease.  There are no prior clinical records currently 
associated with the claims folder.  In fact, there are no 
clinical records for the period between active service in 
1970 and June 1995.  

A February 1997 computer record indicates that the RO 
requested "a complete hospital file - 1151 claim" only from 
the Little Rock, VA Medical Center, and did not request any 
clinical records from the Fayetteville, Arkansas, VA clinic 
in question.  Additionally, although certain June-September 
1995 Little Rock, VA Medical Center hospitalization summaries 
and operative reports were obtained, there are no associated 
nurses/doctors notes, progress notes, or consent forms 
currently of record.  The July 1995 VA hospitalization 
records reveal that appellant underwent additional 
genitourologic procedures, including a Quartery flap 
urethroplasty (with penile skin graft) and intravenous 
antibiotic therapy in August-September 1995 for 
prepucial/penile edema.  

Additionally, although in a February 1999 written statement, 
appellant referred to having had surgery at the Washington 
Regional Hospital in Fayetteville, it does not appear that 
those records are on file.  

Furthermore, appellant has not been afforded a VA examination 
or examinations to determine, after review of the entire 
claims folder, whether appellant currently has any permanent 
additional disability including loss of bladder control and 
neurologic impairment of the feet and genital area resulting 
from spinal anesthesia administered during cystoscopic 
procedures at a VA medical facility in June 1995.  

The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It 
should be pointed out that under the Veterans Claims 
Assistance Act of 2000, new duty to assist provisions are in 
effect, that include requiring VA to provide medical 
examination and opinion for compensation claims when such 
examination and opinion are necessary to make a decision on 
the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain any 
additional, relevant VA medical records 
(originals or legible copies thereof), 
including, but not limited to, those from 
the Fayetteville, Arkansas, VA clinic in 
question and Little Rock, VA Medical 
Center, for the period prior to June 1995 
(from 1970 to June 1995) and during and 
after June 1995; and associate these with 
the claims folder.  Any such records 
including operative reports, progress 
records, consent forms, incident reports, 
nurses/doctors notes or orders, etc., 
should be obtained.  

2.  The RO should contact and request the 
appellant to provide any additional, 
relevant clinical records in his 
possession (not presently associated with 
the claims folder), as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records or 
legible copies thereof (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers, including, but not 
limited to, any such records from 
Washington Regional Hospital, 
Fayetteville, Arkansas.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folder.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).

4.  The RO should arrange appropriate VA 
examination or examinations, such as by a 
urologist and/or neurologist, to 
determine whether appellant currently has 
any permanent disability including loss 
of bladder control and neurologic 
impairment of the feet and genital area 
resulting from spinal anesthesia 
administered during cystoscopic 
procedures at a VA medical facility in 
June 1995.  All indicated tests and 
studies should be performed.  

The examiner(s) should review the entire 
claims folder, examine the appellant, and 
express an opinion (regardless of whether 
the appellant reports for such 
examination), including the degree of 
probability, regarding the following 
questions:  (a) Was the medical care 
provided by VA during the period in 
question properly administered; (b) did 
the VA treatment cause any permanent 
additional disability including loss of 
bladder control and neurologic impairment 
of the feet and genital area, and if so, 
what is the additional disability; and 
(c) did the VA treatment permanently 
worsen any preexisting urologic and 
foot/genital area disability that may 
have been present (versus the continuance 
or "natural progression" of any 
preexisting urologic and foot/genital 
area disability)?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner(s).  The examiner(s) 
should adequately summarize the relevant 
history and clinical findings, and 
provide detailed reasons for the medical 
conclusions rendered.

5.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional 
disability including loss of bladder 
control and neurologic impairment of the 
feet and genital area resulting from 
spinal anesthesia administered during 
cystoscopic procedures at a VA medical 
facility in June 1995, under appropriate 
laws and regulations.

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellate until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



